UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee eH ee OO xX

SHEILA DAVALLOO, :
Petitioner,

V.

SABINA KAPLAN, Superintendent, Bedford

Hills Correctional Facility,
Respondent.

we eee eee eee - wen X

Oe | 7 re 2S

AMENDMENT TO
MEMORANDUM OPINION AND
ORDER OF OCTOBER 18, 2019

16 CV 9342 (VB)

The Court amends its October 18, 2019, Memorandum Opinion and Order (Doc. #37), as

follows: As petitioner has not made a substantial showing of the denial of a constitutional right,

a certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413

F.3d 192, 195 (2d. Cir. 2005).

In addition, the Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

Order would not be taken in good faith; therefore, in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to mail a copy of this Order to petitioner at the address on the

docket.

Dated: January 7, 2020
White Plains, NY

SO ORDERED:

Jl

 

Vincent L. Briccetti
United States District Judge
